This cause having heretofore been submitted to the court upon the transcript of the record upon writ of error taken under the statute to the order of the Circuit Court granting a new trial herein, and the briefs and argument of counsel for the respective parties, and the record having been seen and inspected, and the court being now advised of its judgment to be given in the premises, it seems to the court that there is no error in the said order. It is, therefore, considered, ordered and adjudged by the court that the said order be, and is hereby affirmed. The decision is controlled by Owens v. Wilson, 58 Fla. 335, 50 South. Rep. 674; Clary v. Isom, 55 Fla. 384,45 South. Rep. 994; McLendon v. Lurton-Hardaker Co.,83 Fla. 263, 91 South. Rep. 113; Ruff v. Georgia, S.  F. R. Co.,67 Fla. 224, 64 South. Rep. 782; Carney v. Stringfellow,73 Fla. 700, 74 South. Rep. 866; Farrell v. Salary, 43 Fla. 124,31 So. 283; Herrin v. Avon, 87 Fla. 385, 100 So. Rep. 174; Gulf Refining Co. v. Howard, 82 Fla. 27, 89 South. Rep. 349; Cheyney v. Roberts, 77 Fla. 324, 81 South. Rep. 475; Beverly v. Hardaway, 66 Fla. 177, 63 South. Rep. 702; and notby Bishop v. Taylor, 41 Fla. 77, 25 South. Rep. 287; *Page 274 
Philadelphia Underwriters' Ins. Co., of North America v. Bigelow, 48 Fla. 105, 37 South. Rep. 210; Winn v. Coggins,53 Fla. 327, 42 South. Rep. 897; Feinberg v. Stearns, 56 Fla. 279,47 South. Rep. 797; Georgia Southern  F. R. Co. v. Hamilton Lumber Co., 63 Fla. 150, 58 South. Rep. 838; Nathan v. Thomas,63 Fla. 235, 58 South. Rep. 247; Cotton States Belting  Supply Company v. Florida R. Co., 69 Fla. 52, 67 South. Rep. 568; Jackson Bros. Lumber Co. v. Yaeger  McCaskill, 80 Fla. 611,86 South. Rep. 500; and Philips v. Lowenstein, filed January 23, 1926.
Affirmed.
WHITFIELD, P. J., AND TERRELL AND BUFORD, J. J., concur.